Citation Nr: 0016617	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  95-10 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Evaluation for headaches, currently evaluated as 
noncompensable.

3.  Entitlement to an increased evaluation for cervical spine 
fractures with traumatic arthritis, evaluated as 10 percent 
disabling prior to December 2, 1997.  

4.  Entitlement to an increased evaluation for cervical spine 
fractures with traumatic arthritis, currently evaluated as 20 
percent disabling.

5.  Evaluation for lumbosacral strain, evaluated as 10 
percent disabling prior to December 2, 1997. 

6.  Evaluation for lumbosacral strain, currently evaluated as 
20 percent disabling.

7.  Entitlement to a total disability evaluation for 
individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to July 
1985 and from October 1986 to September 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions in February 1994, June 1998, and 
April 1999 from the Winston-Salem, North Carolina Department 
of Veterans Affairs (VA) Regional Office (RO).  In the 
February 1994 rating decision, the RO granted service 
connection for headaches, assigning a noncompensable 
evaluation, and for musculoskeletal back strain, assigning a 
10 percent evaluation.  The RO denied an evaluation in excess 
of 10 percent for residuals of fractures of C 6-7 with 
traumatic arthritis.  

The veteran, his mother, and his representative appeared 
before a Member of the Board at a hearing in Washington, D.C. 
in March 1997.  In a June 1997, the Board remanded the case 
to the RO for additional development. 

The RO, in a June 1998 rating decision, increased the 
evaluation for residuals of fracture of the sixth and seventh 
cervical vertebrae to 20 percent disabling effective December 
2, 1997; increased the evaluation for lumbosacral strain to 
20 percent disabling effective December 2, 1997; continued 
the noncompensable evaluation for headaches; denied service 
connection for hypertension and deferred the issue of 
entitlement to a total rating based on individual 
unemployability.  In an April 1999 rating decision, the RO 
denied entitlement to a total rating based on individual 
unemployability.  The veteran has appealed these issues.  The 
case has been returned to the Board for further adjudication.

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his cervical and lumbar spine as 
well as headaches to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  However, the RO did not find that the 
case presented such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

At his March 1997 hearing, the veteran raised the issue of 
entitlement to an increased (compensable) evaluation for his 
ingrown toenails.  Additionally, the veteran's 
representative, in their May 2000 informal brief, appear to 
raise the issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for neurogenic bladder.  The Court has noted that 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a decision, notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  The RO should determine whether the above issues 
have been addressed.


FINDINGS OF FACT

1.  Hypertension was initially manifested during the first 
period of active service.  

2.  The medical evidence shows the veteran's headaches are 
daily and involve diffuse, throbbing pain of varying 
intensity.  They improve with rest and occasionally involve 
nausea and aggravation by light.

3.  The medical evidence does not show very frequent 
completely prostrating and prolonged migraine headache 
attacks productive of severe economic inadaptability.

4.  Prior to May 26, 1995, the veteran's cervical spine 
disability was manifested by X-ray evidence of degenerative 
arthritis at C6-7, and evidence of functional loss due to 
pain on motion, without a compensable limitation of motion 
for the joint or joints involved.

5.  Effective May 26, 1995, the veteran's service-connected 
cervical disability was manifested by recurring attacks of 
intervertebral disc syndrome, frequent neck pain, limitation 
of motion due to pain, and neurological findings of 
intermittent numbness and hyperesthesia in the shoulder and 
right hand, diagnosed as cervical radiculopathy; more than 
moderate disability was not shown.

6.   On VA examination on December 2, 1997, the veteran's 
cervical disability was manifested by limitation of motion of 
the cervical spine with severe intermittent attacks of 
cervical radiculopathy in the shoulder and right arm and X-
ray evidence of herniated nucleus pulposus at C3-4 with mild 
narrowing of the left neural foramina secondary to adjacent 
osteophyte, and fusion anteriorly at C6-7 and posteriorly at 
C7-1 with mild retrolisthesis of C7 on T1.

7.  Prior to December 2, 1997, lumbosacral strain was 
manifested primarily by subjective complaints of back pain, 
and x-ray evidence of minimal degenerative changes of the 
lumbosacral spine.

8.  The veteran's lumbosacral strain is currently manifested 
primarily by objective evidence of limitation to motion of 
the lumbar spine with pain and back spasm.


CONCLUSIONS OF LAW

1.  Hypertension was incurred during the first period of 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§  3.307, 3.309 (1999). 

2.  The criteria for a 30 percent evaluation for headaches 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (1999).  

3.  The criteria for a rating in excess of 10 percent for 
residuals of cervical fracture of C6-7 with traumatic 
arthritis were not met prior to May 26, 1995.  38 U.S.C.A. § 
1155, 5107a (West 1991), 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5285-5290(1999).

4.  The criteria for an increased rating of 20 percent for 
residuals of cervical fracture of C6-7 with traumatic 
arthritis are met, effective May 26, 1995.  38 U.S.C.A. §§ 
1155, 5107(a) 5110(a) (West 1991); 38 C.F.R. §§ 3.400, 4.71a, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5290, 5293(1999).

5.  The schedular criteria for an increased rating of 40 
percent for residuals of cervical fracture of C6-7 with 
traumatic arthritis are met, effective December 2, 1997.  38 
U.S.C.A. §§ 1155, 5107(a) 5110(a) (West 1991); 38 C.F.R. §§ 
3.400, 4.71a, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5290, 
5293(1999).

6.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain prior to December 2, 1997 was not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7. 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (1999).

7.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  A 
well grounded claim is one which is plausible.  A review of 
the record indicates that the veteran's claims are plausible 
and that all relevant facts have been properly developed.  

I.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disease including 
hypertension becomes manifest to a degree of 10 percent 
within 1 year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (1999). 

The Board notes that during the course of this appeal, the 
regulations pertaining to hypertension were revised.  The 
Court has held that when a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
in VAOPGCPREC 3-2000 (2000), the VA General Counsel stated 
that when there is a change in criteria, if it is determined 
by the Board that the amended regulation is more favorable, 
the new criteria may not be applied prior to the effective 
date of the change in the regulation.  

On and before January 12, 1998, the Schedule for Rating 
Disabilities directed that a 10 percent evaluation was to be 
assigned for hypertensive vascular disease (essential 
arterial hypertension) when the diastolic pressure was 
predominantly 100 or more, or continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).   On January 12, 1998, 
the Secretary of the VA amended the portions of the Schedule 
for Rating Disabilities applicable to cardiovascular 
disabilities including hypertension.  Under the amended 
rating schedule, a 10 percent evaluation is warranted for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) when the diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 
160 or more; or where continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic pressure of predominantly 100 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999).       

The veteran's service medical records indicate that he had 
several elevated blood pressure readings.  At his December 
1979 physical examination for service entrance, the veteran 
denied having high or low blood pressure.  His blood pressure 
reading was 130/82.  During the veteran's period of active 
service from February 1980 to July 1985, blood pressure 
readings ranged from 138 to 160 systolically and 70 to 100 
diastolically.  Service medical records show blood pressure 
reading of 140/100 in October 1981 and 160/80 in February 
1982.  Service medical records indicate that the veteran was 
seen for blood pressure and hypertension checks in July and 
September 1983.  He exhibited blood pressure readings of 
144/96, 150/92, 150/94, 146/86.  It was noted that the 
veteran had a history of transient elevated blood pressure.  
Diagnoses included transient elevated blood pressure and 
stable blood pressure.  At his June 1985 separation 
examination, the veteran reported a history of high blood 
pressure.  The examiner noted that the veteran had high blood 
pressure in 1981, etiology unknown, with no checks or 
medication, and normal blood pressure of 128/88 at this 
examination.  The veteran was discharged on July 28, 1985.  

At his August 11, 1986 enlistment examination, the veteran 
exhibited blood pressure readings of 160/98, 156/90, and 
150/80.  The examiner noted that the veteran has 
hypertension.  Service medical records from his second period 
of active service from October 1986 to September 1991 show no 
treatment for hypertension.  Blood pressure readings range 
from 109 to 160 systolic and 74 to 88 diastolic.    

A September 1996 VA medical record shows a blood pressure 
reading of 150/82.  History of labile hypertension was noted; 
however, the veteran indicated that he was not taking any 
medication for hypertension.  The diagnosis was hypertension.  
Military treatment records from October 1996 to April 1997 
show blood pressure readings of 164/100, 166/92, and 178/94.  
Hypertension was diagnosed and medication was prescribed.

At his March 1997 hearing, the veteran testified that he had 
elevated blood pressure readings during service.  

At a December 1997 VA examination, the veteran reported that 
he took medication for hypertension. 

The medical evidence reveals that the veteran exhibited 
several intermittently elevated blood pressure readings 
during his first period of active service and was diagnosed 
with transient elevated high blood pressure.  His June 1985 
separation examination indicates that he had hypertension in 
1981.  In an August 1986 enlistment examination, conducted 
just beyond the presumptive period, the military examiner 
noted that the veteran had elevated blood pressure readings 
and diagnosed hypertension.  VA and military treatment 
records from 1996 and 1997 show a current diagnosis of 
hypertension.  

The Board finds the evidence to be in relative equipoise as 
to whether the recently diagnosed hypertension can be 
dissociated from the elevated blood pressure readings and the 
assessment of hypertension first made in service.  Resolving 
reasonable doubt in favor of the veteran, the Board concludes 
that hypertension was initially manifested during his first 
period of service.  Accordingly, service connection for 
hypertension is granted.

II.  Increased evaluations

The Board finds that the veteran's claim for increased 
evaluation for residuals of cervical spine injury is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  A claim that a disability has become more severe 
where the disability was previously service connected and 
rated, and the claimant subsequently asserts that a higher 
evaluation is justified due to an increase in severity since 
the original evaluation.  Priscilla v. Derwinski, 2 Vet. App. 
629, 632 

(1992).  With respect to the issues of increased evaluations 
for lumbosacral strain and headaches, the Board finds that 
the veteran's claims for increased evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  Where the claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  

The Board notes that both the issues of lumbosacral strain 
and headache arose as claims for service connection; however, 
as such has now been granted, the issues have been continued 
as entitlement to increased evaluations.  This appeal being 
from the initial rating assigned to a disability upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be staged.  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally requires 
notice and a delay in implementation when there is proposed a 
reduction in evaluation that would result in reduction of 
compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126.  The veteran's  appeal of the original grant of service 
connection which included the assignment of a disability 
rating, rendered the rating decision non-final, and the Board 
here considers all evidence in determining the appropriate 
evaluation. 

The RO did not specifically consider staged ratings.  Before 
the Board may execute a staged rating of the veteran's 
disability, it must be determined that there is no prejudice 
to the veteran to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the veteran in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  If a veteran has an 
unlisted disability, it will be rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location. 38 C.F.R. § 4.20 (1999).  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

A.  Headaches

Service medical records indicate the veteran injured his 
cervical spine in a 1981 motorcycle accident during service 
and had occasional complaints of headaches.  The diagnosis 
included fractures of the sixth and seventh cervical 
vertebrae.  

In January 1994, the veteran claimed service connection for 
headaches as a result of his accident in service.  During a 
February 1994 VA neurological examination, the veteran 
reported that he began experiencing headaches approximately 2 
to 3 times per week in the last month.  On evaluation, all 
findings were normal.  The diagnosis was headaches, no neural 
sequelae.  In a February 1994 rating decision, the RO granted 
service connection for headaches and assigned a 
noncompensable evaluation.  The noncompensable evaluation has 
since remained in effect and is at issue in this case.

A March 1996 private medical report revealed that the veteran 
was seen complaining of migraines.  He reported that the 
headaches began in the occipital area with radiation around 
the top of the head, and were relieved with rest and 
medication.  He stated that they were aggravated by bright 
lights, but denied phonophobia, nausea, and vomiting.  No 
neurological symptoms were noted.  The impression included 
posttraumatic headache.

VA and military records from September 1996 to February 1997 
show that the veteran complained of migraines for more than 
10 years.  Diagnoses included migraines.

At his March 1997 hearing, the veteran testified that he 
experienced headaches on a daily basis and took over the 
counter medication for them because prescribed medication 
bothered his stomach.

At a September 1997 VA neurological examination, the veteran 
reported that he had a headache everyday and the headaches 
started in 1981 after the motorcycle accident.  According to 
the veteran, the headaches were severe in nature lasting 
approximately one hour, occasionally accompanied by nausea, 
and brought on by bright light.  He stated that he could 
typically work through his headaches, but took a large number 
of aspirin.  Cranial nerves II-VII were tested and were 
intact.  The diagnosis was headaches by history.

An October 1997 military medical record revealed that the 
veteran was seen complaining of suboccipital headaches and 
neck pain.  The assessment included cervical spinal stenosis 
with headaches.

During a December 1997 VA neurological examination, the 
veteran reported daily headaches for the past 10 to 12 years 
that are located in the occipital area with radiation to the 
top of his head to the frontal area and lasting approximately 
30 minutes.  He indicated that they are initially sharp and 
then become dull and throbbing.  The veteran stated that they 
are aggravated by light, and relieved by over the counter 
medication and darkness.  On neurological evaluation, cranial 
nerves II-XII were within normal limits and intact.  Motor 
and muscle strength was normal.  The diagnoses included 
headaches, etiology unknown, no neurological sequelae. 

In April 1999, the veteran submitted copies of his diary of 
frequency and severity of headaches from February to March 
1999.  According to these copies, the veteran experienced 
headaches on a daily basis.

According to the Rating Schedule, a noncompensable evaluation 
is warranted for migraine headaches with less frequent 
attacks.  A 10 percent evaluation requires migraine headaches 
with characteristic prostrating attacks averaging one in 2 
months over the last several months.  Migraine headaches 
occurring on an average once a month over last several months 
warrants a 30 percent disability rating.  Migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrants a 
maximum disability rating of 50 percent.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1999).  

In this case, the RO has evaluated the veteran's headaches by 
analogy to migraine headaches at the 10 percent rate under 38 
C.F.R. § 4.124a (1999).  See 38 C.F.R. § 4.20 (1999).  The 
medical evidence consistently shows that the veteran's 
service-connected headaches are manifested only by subjective 
complaints of constant pain, with occasional throbbing.  
Objective evaluations have been consistently negative.  
Physical and neurological examinations have been entirely 
unremarkable.  As stated in the most recent 1997 VA 
examination report, diagnosis was headaches of unknown 
etiology.  However, after careful review of the record, the 
Board concludes that the veteran's service-connected 
headaches warrant a 30 percent rating under Diagnostic Code 
8100.  In particular, the veteran has reported and documented 
that his headaches occur frequently.  In 1994, he reported 
that they occurred once or twice per month.  Beginning in 
1996, he reported that they were daily.  Medical records show 
that the veteran has been evaluated for his headaches on 
several occasions over the last few years.  The veteran 
reported that the headaches were located in the occipital 
area and radiate to the top of his head, and were initially 
sharp and then became dull and throbbing.  According to the 
veteran, the headaches occasionally were accompanied by 
nausea and aggravated by light.  Thus, resolving the benefit 
of the doubt in the veteran's favor, the Board concludes that 
the veteran's headaches more nearly approximates the criteria 
for a 30 percent evaluation under Diagnostic Code 8100.  
  
For the next higher evaluation of 50 percent, to be granted, 
the veteran's headaches must be shown to be completely 
prostrating on a very frequent basis and to be productive of 
severe economic inadaptability.  Although the Board has taken 
into account the frequency of the veteran's headaches, which 
he reports occur daily, the severity of those headaches does 
not reflect that they are prostrating.  Additionally, while 
the veteran indicated that his headaches have been a factor 
in his inability to keep a job, he has not provided any 
further evidence, such as a medical opinion or work records, 
to show that these headaches were actually productive of 
severe economic inadaptability.  Therefore a disability 
rating in excess of 30 percent under Diagnostic Code 8100 is 
not warranted.

B.  Cervical spine

Service medical records reveal that the veteran suffered a 
fracture of the C6-7 vertebrae in a motorcycle accident 
during service.  His June 1985 separation examination 
revealed a slight decrease in range of motion of the neck, 
right lateral bending, right rotation.  The examiner noted 
that the veteran had fractures of C3, 5, T4-5 and dislocation 
of C6-7 with full recovery.  The examiner also noted 
recurrent back pain and partial limitation of right hand due 
to paralysis of such as a result of the motorcycle accident.  
An October 1985 VA examination revealed residual stiffness 
and occasional pain in the cervical area with residual 
decrease in range of motion.  The diagnosis included fracture 
C6 and 7 with residual decrease in range of motion.  The RO, 
in an October 1986 rating decision, granted service 
connection for residuals of C6-7 fracture and assigned a 20 
percent disability evaluation.  The records reveal that the 
veteran returned to active duty from October 1986 to 
September 1991.

An April 1992 VA examination revealed that the veteran 
complained of occasional discomfort in the neck with some 
cramping and numb feelings in his right hand.  X-rays showed 
fusion of the body of the sixth and seventh vertebrae with 
old healed fractures of the sixth and seventh cervical 
vertebrae and early degenerative arthritic changes.  The 
diagnosis was residual cervical pain status post C6-7 
fractures with no radiculopathy.  In a May 1992 rating 
decision, the RO continued service connection for residuals 
of fracture of the cervical spine and assigned a 10 percent 
evaluation.    

During a February 1994 VA examination, the veteran complained 
of neck pain and pain in his right upper extremity.  On 
evaluation, there was full range of motion of his cervical 
spine.  Strength in his neck was normal and neurovascular 
examination of the upper extremities was normal.  X-rays 
revealed bony fusion of the sixth and seventh vertebrae and 
bony spur formation involving C4-6.  The impression was 
status post fracture of C6-7 with no evidence of 
radiculopathy shown on examination.  The RO, in a February 
1994 rating decision, continued the 10 percent evaluation for 
the veteran's residuals of C6-7 fracture with traumatic 
arthritis.

A VA medical record, dated May 26, 1995, showed that the 
veteran was seen complaining of intermittent right hand 
numbness and shaking and neck pain and stiffness with 
occasional pain and numbness radiating into the left 
shoulder.  On evaluation, there was slight hyperesthesia in 
the right medial area with positive Tinel's.  There was 
positive medial trapezius tenderness and full range of motion 
of the cervical spine.  The assessment included degenerative 
joint disease/degenerative disc disease of the cervical spine 
with probable right intermittent C7-8 radiculopathy and right 
carpal tunnel syndrome.

An August 1995 VA EMG nerve test of the cervical spine and 
right upper extremity revealed cervical radiculopathy C6-7 
with possible right carpal tunnel syndrome superimposed to 
cervical radiculopathy.  

During a February 1996 private orthopedic evaluation for 
disability purposes, there was full range of motion of the 
neck and that extension gave him a little discomfort.  There 
was full range of motion of his arms and hands with a 
positive Phalen's on the right for the fingers.  The examiner 
stated that the veteran had bilateral carpal tunnel syndrome 
and some cervical disease with no radicular symptoms.  In a 
March 1996 private medical evaluation for Social Security 
purposes, the veteran reported neck pain since 1981 with 
right arm numbness to hands and reduced grip strength.  The 
impression included neck fracture with posttraumatic weakness 
and decreased sensation of the right hand and symptoms of 
radiculomyelopathy of the left upper extremity.  

VA medical records reveal that the veteran underwent a right 
carpal tunnel release in March 1996.

A September 1996 VA medical record reviewed the veteran's 
history of cervical vertebrae fractures.  It was noted that a 
x-ray of the cervical spine and EMG nerve test showed right 
C6-7 radiculopathy and carpal tunnel syndrome.  On 
examination, symptoms of carpal tunnel syndrome were not 
present.  C-spine movements were decreased.  The impression 
was cervical spondylosis.

An October 1996 MRI revealed severe spinal stenosis at C3-4 
with spinal cord flattening and moderate to severe stenosis 
at C4-5 due to disc herniation and osteophytosis.  Military 
medical records from January to October 1997 show that the 
veteran was seen complaining of degenerative joint disease 
pain with tingling and numbness in shoulders, arms, and 
hands.  The assessments included degenerative joint disease 
and severe spinal stenosis at C3-4, C5-6.

At his March 1997 hearing, the veteran testified that he 
experienced stiffness and pain in his neck and tingling and 
numbness in arms.

During a September 1997 VA examination, the veteran 
complained of recurrent cervical posterior pain with 
radiation into the upper extremities.  He reported that he 
often wore a soft collar and took pain medication.  He also 
complained of hypoesthesia to light touch in the left 
fingers.  On evaluation, no spasm of the posterior cervical 
musculature was noted.  There was full range of motion of the 
cervical spine without apparent discomfort or pain.  There 
was no measurable circumferential atrophy in either arm or 
forearm and deep tendon reflexes in the upper extremities 
were 1+ and symmetrical bilaterally.  The veteran had normal 
grip strength.  The examiner noted that x-rays of the 
cervical spine revealed posttraumatic osteoarthritic changes.  
The diagnoses included posttraumatic osteoarthritis of the 
cervical spine following fracture of the C6-7 vertebrae.  The 
examiner stated that he did not notice any pain on motion of 
the cervical spine, incoordination of movement, fatigability, 
or weakened motion of the cervical spine.

An October 1997 VA MRI revealed moderate central posterior 
disc herniation at C3-4 with mass effect on the spinal cord, 
mild narrowing of the left neural foramina secondary to 
adjacent osteophyte, and fusion anteriorly at C6-7 and 
posteriorly at C7-1 with mild retrolisthesis of C7 on T1.  A 
December 1997 VA medical record indicated that the MRI 
revealed a herniated nucleus pulposus at C3-4.   

In a December 1997 VA examination, the veteran complained of 
pain in the cervical spine with tingling in the shoulders, 
arms, and hands bilaterally.  On evaluation of the neck, 
forward flexion was limited to 23 degrees, backward extension 
was 48 degrees, left lateral flexion was 28 degrees, right 
lateral flexion was 37 degrees, left rotation was 47 degrees, 
and right rotation was 45 degrees.  The diagnoses included 
residuals of cervical spine fracture at C6-7 with 
degenerative arthritis and degenerative arthritis C4-5 to C6-
7.

VA orthopedic examiners reviewed the medical record in March 
and April 1998 and stated that they had no additional 
comments to make.

In a June 1998 rating decision, the RO increased the 
evaluation for the veteran's cervical spine fracture with 
traumatic arthritis from 10 percent to 20 percent, effective 
December 2, 1997.  

A February 1999 neurological record shows complaints of 
episodic numbness of the fingers on the left, but no weakness 
or wasting.  The neurologist stated that the veteran had a 
cervical spine injury and that the residuals included 
intermittent numbness of the fingers. 

Social Security records, received in August 1999, show that 
the veteran was determined not to be disabled for Social 
Security disability purposes.

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5010 (1999).  In the absence of 
limitation of motion, rating can be based on x-ray evidence 
indicating the presence of degenerative arthritis.  A maximum 
20 percent evaluation is warranted where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5003 (1999).  

Under Diagnostic Code 5285, a 60 percent rating is warranted 
for residuals of a fractured vertebra without cord 
involvement and with abnormal mobility requiring a neck 
brace.  A 100 percent rating is warranted for residuals of a 
fractured vertebrae with cord involvement, bedridden, or 
requiring long leg braces.  The residuals are otherwise rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).

Slight limitation of motion of the cervical spine is rated as 
10 percent disabling.  Moderate limitation of motion warrants 
a 20 percent evaluation.  Severe limitation of cervical spine 
motion is rated 30 percent disabling.  38 C.F.R. § 4.71a; 
Diagnostic Code 5290 (1999).  It is noted that 30 percent is 
the maximum rating provided under this Code.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome. Mild invertebral disc syndrome 
warrants a 10 percent evaluation.  Moderate with recurring 
attacks warrants a 20 percent disability evaluation.  A 40 
percent evaluation requires severe, recurring attacks with 
intermittent relief.  A 60 percent rating is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (1999).  

In addition, periarticular pathology productive of painful 
motion is entitled to a compensable evaluation 38 C.F.R. 
§ 4.59 (1999).  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.

Upon review of the record, the Board finds that the veteran's 
cervical disability was properly rated as residuals of 
cervical fractures of C6-7 with traumatic arthritis, and 
assigned a 10 percent rating in the February 1994 rating 
decision.  That rating takes into account X-ray evidence of 
degenerative arthritis, and full range of motion of the 
cervical spine together with evidence of pain on motion under 
the provisions of 38 C.F.R. § 4.59.  As there was no clinical 
or radiological evidence of intervertebral disc syndrome or 
neurological manifestations or any limitation of motion at 
that time, the rating based on residuals of cervical fracture 
of C6-7 vertebrae with traumatic arthritis as the primary 
disability was appropriate. 

However, VA medical records from May 1995 show an increase in 
the severity of the veteran's symptomatology, including 
complaints of neck pain and stiffness with occasional pain 
and numbness in the left shoulder and intermittent right hand 
numbness.  There was positive medial trapezius tenderness and 
slight hyperesthesia in the right medial area.  The 
assessment was degenerative joint disease/degenerative disc 
disease of the cervical spine with probable right 
intermittent C7-8 radiculopathy.  A subsequent VA EMG nerve 
test in August 1995 revealed cervical radiculopathy C6-7 with 
possible right carpal tunnel syndrome superimposed to 
cervical radiculopathy.  
    
Private evaluations in February and March 1996 revealed 
discomfort in neck extension with full range of motion and 
diagnoses of neck fracture with post traumatic weakness and 
decreased sensation of the right hand and symptoms of 
radiculomyelopathy of the left upper extremity.  

Based upon the foregoing, the Board finds that based upon the 
veteran's lay statements concerning the nature of his 
symptomatology, including intermittent numbness and tingling 
in the left shoulder and weakness and numbness in the right 
arm; the May 26, 1995 VA medical record finding of 
degenerative joint disease/degenerative disc disease of the 
cervical spine with probable right intermittent C7-8 
radiculopathy; and the August 1995 EMG nerve test results, 
the veteran's cervical spine disability is more properly 
rated as intervertebral disc disease under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The Board concludes based on the above 
findings that his symptomatology was of such severity as to 
warrant assignment of an increased rating of 20 percent, 
effective May 26, 1995, the earliest date that the increased 
disability was factually ascertainable.  See 38 C.F.R. 
§ 3.400 (1999).

The Board notes that evidence of record at that time showed 
objective findings of full range of motion of the cervical 
spine without pain or discomfort.  While a February 1996 
private medical record indicated a finding of slight 
discomfort on neck extension, range of motion remained full.  
Thus, an evaluation greater than 20 percent was not warranted 
under Diagnostic Code 5290.  Moreover, because there were no 
findings of demonstrable vertebral body deformity, an 
additional 10 percent rating under Diagnostic Code 5285 was 
not warranted.


The Board observes that while a September 1996 VA medical 
record indicated that the veteran had decreased cervical 
spine motion, no ranges of motion were provided and there was 
no determination as to the degree of limitation of motion.  
The veteran continued to complain of neck pain and 
intermittent numbness and tingling in his shoulder and right 
arm; however, subsequent VA and military medical records 
showed full range of motion of the cervical spine with 
intermittent findings of radiculopathy.  It was not until a 
December 1997 VA examination that limitation of motion of the 
cervical spine was documented.  Moreover, a December 1997 
medical record stated that a MRI revealed a herniated nucleus 
pulposus.  

In a June 1998 rating decision, the RO increased the 
evaluation for the veteran's cervical spine fracture with 
traumatic arthritis to 20 percent, effective December 2, 1997 
under the provisions of Diagnostic Codes 5285-5290.

The Board finds that the medical evidence from the December 
1997 VA medical records, including the VA examination report, 
provides evidence of intervertebral disc of the cervical 
spine with decreased range of motion and occasional numbness 
and tingling in his right arm.  The Board has previously 
determined that veteran's cervical spine disability was more 
properly rated as intervertebral disc disease under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  As of the date of VA 
examination, December 2, 1997, the Board finds that 
manifestations of cervical spine disability are more nearly 
severe as of that date, with recurring attacks of pain due to 
invertebral disc syndrome with only intermittent relief.  
Thus, a 40 percent evaluation was warranted effective 
December 2, 1997.

For the next higher evaluation of 60 percent, Diagnostic Code 
5293 requires clinical evidence of pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  There is no evidence of record 
showing such findings.  Thus, an award in excess of 40 
percent is denied.


C.  Lumbosacral strain

As noted previously, as a result of a motorcycle accident 
while in service, the veteran suffered fractures of vertebrae 
at C6-7.  In 1994, the veteran claimed that his low back pain 
was related to his cervical spine injury.  At a February 1994 
VA examination, the veteran complained of low back pain.  On 
evaluation of the lumbar spine, there was full range of 
motion, negative straight leg raises, and normal deep tendon 
responses and strength.  The assessment included 
musculoskeletal back strain.  In a February 1994 rating 
decision, the RO granted service connection for 
musculoskeletal back strain and assigned a 10 percent 
evaluation under Diagnostic Code 5295.

In a March 1996 private medical examination for Social 
Security purposes, the veteran complained of low back pain, 
decreased range of motion, weakness, and slowed movements as 
a result of his motorcycle accident in service.  The 
impression included posttraumatic low back pain with symptoms 
and signs of radiculomyelopathy of the lower extremity.

A September 1996 VA medical record indicates that the veteran 
reported a history of low back pain.  The impression included 
degenerative joint disease.

Military medical records from January 1997 to April 1997 show 
complaints of back pain and assessments including 
degenerative joint disease.  A June 1997 consultation 
indicates that the veteran has no loss of sensation in his 
feet.  The examiner noted that dorsalis pedis and posterior 
tibialis were heard via Doppler.

At his March 1997 hearing, the veteran testified that he 
experienced back pain and stiffness regularly and recently 
began to experience tingling in his feet.  The veteran's 
mother testified that she has to help him get out bed and get 
dressed because of his back pain.

At a September 1997 VA examination, the veteran complained of 
constant lumbosacral pain aggravated by bending, lifting, and 
stooping.  Evaluation of the lumbar spine revealed normal 
lumbar lordosis when standing without body list or muscle 
spasm.  There was full range of motion.  Straight leg raises 
were possible to 45 degrees.  Sensory and vascular 
examination was within normal limits.  X-ray evidence showed 
posttraumatic osteoarthritic changes.  The diagnoses included 
recurrent lumbosacral strain.  The examiner stated that he 
did not notice any pain on motion of the lumbar spine, 
incoordination of movement, fatigability, or weakened motion 
of the lumbar spine. 

A December 1997 VA examination revealed normal gait and 
posture.  On evaluation of the lumbar spine, straight leg 
raising was not limited but was noted to be painful on 
extremes of motion.  Palpitation of the back revealed 
tenderness and spasm from D10 through L1 bilaterally.  The 
examiner noted that the veteran experienced pain when turning 
on the examination table.  Range of motion exercises revealed 
backward flexion limited to 20 degrees, lateral flexion to 30 
degrees bilaterally, and forward flexion with knees bend to 
90 degrees.  The examiner also noted that the veteran's ankle 
reflexes were somewhat slow; however, other neurological 
findings were normal.  The diagnoses included low back injury 
with residuals with degenerative arthritis.  

In a June 1998 rating decision, the RO increased the 
evaluation for the veteran's lumbosacral strain from 10 
percent to 20 percent, effective December 2, 1997.  

The RO evaluated the claimant's back disability under 
Diagnostic Code 5295.  A 10 percent evaluation is warranted 
under Diagnostic Code 5295 when there is characteristic pain 
on motion.  A 20 percent evaluation is warranted with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion unilateral, in standing position.  An evaluation of 40 
percent is provided where the lumbosacral strain is shown to 
be severe, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

The Board will also consider Diagnostic Code 5292 which 
provides for the evaluation of limitation of motion of the 
lumbar spine.  A 10 percent evaluation is warranted for 
slight limitation of motion of the lumbar spine and a 20 
percent evaluation is warranted for moderate limitation of 
motion of the lumbar spine.  A 40 percent requires severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Code 5292 (1999).  The Board notes that the maximum 
disability rating available under both Diagnostic Codes 5292 
and 5295 is 40 percent.

In the instant case, the Board finds that the veteran's 
lumbosacral strain was appropriately rated as 10 percent 
disabling prior to December 2, 1997.  There is no evidence of 
record that the veteran suffered from muscle spasms or loss 
of lateral spine motion to warrant a 20 percent evaluation 
pursuant to Diagnostic Code 5295.  Likewise, there were no 
findings of any limitation of motion, just complaints of 
pain.  There was no finding of any functional loss due to 
pain.  Thus, veteran is not entitled to an evaluation in 
excess of 10 percent under Diagnostic Code 5292.  Thus, a 
higher rating would not be warranted under either Diagnostic 
Code 5292 or 5295.  Therefore, an evaluation in excess of 10 
percent prior to December 2, 1997 is not warranted.

Upon reviewing the evidence, the Board notes that although 
the veteran complained of pain and limitation of motion of 
his back at his March 1997 hearing, there was no objective 
evidence of increased symptomatology until the VA examination 
on December 2, 1997.  At that time, tenderness to palpitation 
and back spasms were noted bilaterally and backward flexion 
was limited to 20 degrees.   The Board observes that the RO 
increased the veteran's evaluation for lumbosacral strain to 
20 percent effective December 2, 1997, the date of the VA 
examination.  The Board finds that the veteran's lumbosacral 
strain was appropriately rated as 20 percent disabling 
subsequent to December 2, 1997.  

The veteran is competent to report his symptoms.  However, he 
has not provided any basis to award an evaluation in excess 
of 20 percent for the lumbar spine. Although there was spasm, 
a 20 percent evaluation contemplates the presence of spasm.  
See Code 5295.  38 C.F.R. §§ 4.40, 4.45.  There was no 
evidence of more motion than normal and the veteran has not 
detailed excess fatigability.  There has never been evidence 
of a positive Goldthwait's sign, description of a severe 
strain, marked limitation of motion or abnormal mobility on 
forced motion.  There was no indication of listing of the 
whole spine.  Additionally, while there was some limitation 
of motion of backward flexion, forward flexion was 90 degrees 
and lateral flexion was 30 degrees, the range of motion 
exercises do not indicate severe limitation of motion of the 
lumbar spine.  There was no finding of severe limitation of 
motion of the lumbar spine.  


ORDER

Entitlement to service connection for hypertension is 
granted.  A 30 percent evaluation for headaches is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  Entitlement to a rating in 
excess of 10 percent for residuals of C6-7 fracture with 
traumatic arthritis prior to May 26, 1995 is denied.  
Entitlement to an increased rating of 20 percent for 
residuals of cervical spine fracture with traumatic arthritis 
is granted, effective May 26, 1995, subject to controlling 
regulations governing the payment of monetary benefits.  
Entitlement to an increased rating of 40 percent for 
residuals of cervical spine fracture with traumatic arthritis 
is granted, effective December 2, 1997, subject to 
controlling regulations governing the payment of monetary 
benefits.  Entitlement to an evaluation in excess of 10 
percent for lumbosacral strain prior to December 2, 1997 is 
denied.  Entitlement to an evaluation in excess of 20 percent 
for lumbosacral strain is denied.


REMAND

As a result of the Board's decisions above, the RO should 
reevaluate the issue of entitlement to a total rating based 
on individual unemployability.  Previously, hypertension was 
not among the service connected disabilities, and, further, 
the veteran did not meet the schedular criteria for a total 
rating based on individual unemployability under 38 C.F.R. 
§ 4.16(a).  Accordingly, this case is REMANDED for the 
following:

Following assignment of the ratings and 
further evaluation of the evidence, the 
RO should determine whether the veteran 
is entitled to a total rating based on 
individual unemployability. 

Following completion of this action, the RO should review the 
claim.  Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



